DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The present application having Application No. 16/702,106 filed on 12/03/2019 presents claims 1-20 for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 12/03/2019, 04/21/2020, 4/21/2021, 07/21/2021 and 12/01/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-14, 11-14 and 16-18 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Nagaraja et al. (US 2013/0232463 A1) (hereinafter Nagaraja) in view of Lin et al. (US 2012/0290706 A1) (hereinafter Lin).

As per claim 1, Nagaraja discloses A method, comprising: receiving, by an orchestrator controller module executing on a computer system, a request to implement an operational scenario to transition a target computer environment from a first state to a second, different state, wherein the target computer environment has a set of components that include controller modules and operational entities, and wherein the received request does not specify commands for transitioning the target computer environment from the first state to the second state (e.g. Nagaraja: [Fig. 1] [0021-0022] discloses a developer/administrator of enterprise requests deployment of multi-tier application in a deployment environments of cloud computing platform provider, wherein the deployment environments comprises one or more VMs.  A developer of enterprise uses an application director, which may be running in one or more VMs, to orchestrate deployment of a multi-tier application onto one of the deployment environments of provider.  The application director includes software modules: a topology generator, a development plan generator and a deployment director.  The topological director generates a blueprint that specifies a logical topology of the application to be deployed.  [0023] discloses Blueprint may be assembled out of items from a catalog, which is a listing of available virtual computing resources and available application components. [0030-0036] [Fig. 3A] discloses administrator/user request to provision computing resources on the cloud computing platform via Application director.  [0021-0025] As described here, user merely requests deployment of an application, the blueprint and deployment plans are generated by the application director.  The deployment director issues tasks/instructions to deploy requested application according to the blueprint and the deployment plan.  This clearly indicates that the user request for application deployment does not include/specify any commands for configuring/transitioning deployment environment of the cloud computing platform, the request merely asks to deploy a particular application.  Furthermore, it is implied that the request to deploy desired application in deployment environment of cloud computing platform is same as request to implement an operational scenario to transition deployment environment of computing platform from one state to another, because deploying an application requires re-provisioning virtual computing resources of VMs and installation and configuration of application components into the deployment environment.); generating, by the orchestrator controller module, a workflow that defines a particular set of commands to transition the target computer environment from the first state to the second state, including by changing states of ones of the set of components (e.g. Nagaraja: [0023] discloses Deployment plan generator of application director generates deployment plan based on blue print that includes deployment settings and an execution plan of tasks having a specified order in which resources are provisioned and application components are installed, configured, and started.); and implementing, by the orchestrator controller module, the particular set of commands by issuing instructions to one or more controller modules in the set of components to transition the target computer environment to the second state (e.g. Nagaraja: [0025] discloses Deployment director of application director executes deployment plan to provision and configure VMs in a deployment environment as specified by deployment plan.  The deployment director provides each VM with a series of tasks specific to the receiving VM.  The tasks may be scripts that are executed by VMs to install, configure, and/or start one or more application components.). 
As discussed above, Nagaraja implies a request to deploy an application is same as request to implement an operational scenario to transition deployment environment from first state to a different second state because it requires provisioning resources of the deployment environment and installing/configuring one or more software components in the deployment environment.  Nagaraja does not expressly disclose a request to implement an operational scenario to transition a target computer environment from a first state to a second state.
receiving a request to implement an operational scenario to transition a target computer environment from a first state to a second, different state, and wherein the received request does not specify commands for transitioning the target computer environment from the first state to the second state (e.g. Lin: [0006] discloses performing operations to drive the target node from a current state to a desired state to service a client request.  [0018-0020] discloses appropriate files, software packages, virtual machines, configuration setting, etc., may define the state of a node.  It may be desirable to put one or more nodes into a particular state as a result of a request by a client.  The client may request functions be performed by a cloud computing system.  The node state drivers maintain states of manageable entities such as physical machines, virtual machines, and application roles.  Given the desired state of an entity node, a node state driver is responsible for driving the entity node to reach the desired state, by generating and executing series of state management operations.  To reach from current state to the desired state, the node state driver drives the entity node through a set of one or more workflows.  [0024] discloses a user request transitions node from a current state to a desired state.  [0046-0050] [Fig. 6] discloses transitioning a target node from a current state to desired state to service client request.  [Abstract] [0052-0053] discloses state machine performs operations to drive the target node from a current state to a desired state.  As discussed above, client merely request service, node drivers or state machines actually determines the operations to drive the target node from a current state to a desired state.  Thus, the client/user request does not include commands to transition the target node from a current state to a desired state.).  Lin also discloses generating a workflow that defines a particular set of commands to transition the target computer environment from the first state to the second state, including by changing states of ones of the set of components; and implementing the particular set of commands by issuing instructions to one or more controller modules in the set of components to transition the target computer environment to the second state (e.g. Lin: [0006] discloses performing operations to drive the target node from a current state to a desired state to service a client request.  [0020] to reach the desired state, the node state driver drives the entity node through a set of one or more workflows.  [0031] discloses the workflow graph determines the sequence of steps to achieve desired state.  Each step in the workflow is designed to take actions and complete the actions and performs the necessary current state modifications upon completion of the action.  [0032]  For example, the workflow graph shows a number of actions to be performed and generally an order in which they are performed.  [0034] the node state driver includes a state machine engine that operates on the workflow steps.  [0046-0050] [Fig. 6] discloses transitioning a target node from a current state to desired state to service client request.  [Abstract] [0052-0053] discloses state machine performs operations to drive the target node from a current state to a desired state.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of implementing a scenario to transition a target node from its current state to a desired state as taught by Lin into Nagaraja because it would allow Nagaraja to determine a current state of the target node and desired state for the target node based on the dependency graph to perform operations to drive the target node towards its goal efficiently (See Lin: [0006] [0038]).

As per claim 2, the combination of Nagaraja and Lin discloses The method of claim 1 [See rejection to claim 1 above], wherein the request identifies first and second components to be instantiated in the target computer environment as part of the operational scenario (e.g. Nagaraja: [0030] discloses administrator makes provisioning requests for computing resources.  [0032] [0036-0040] discloses administrator specifies one or more logical templates that enable application director to define an application topology.  The administrator specifies one or more application components, such as services and code components, which may be installed on virtual machines for supporting execution of an application.). 

As per claim 3, the combination of Nagaraja and Lin discloses The method of claim 2 [See rejection to claim 2 above], wherein generating the workflow includes: accessing, by the orchestrator controller module, blueprints that correspond to the set of components, the first component, and the second component, wherein the blueprints define relationships between components that affect an order in which the particular set of commands are implemented (e.g. Nagaraja: [0005-0006] disclose application blueprints define the structure of the application, enable the use of standardized application infrastructure components, and specify installation dependencies and default configurations.  The blue prints define the topology for deployment.  A deployment plan having a series of tasks to be executed by virtual machines, is generated using application blueprints.  Each virtual machine coordinates execution of each task with centralized deployment module to ensure that tasks are executed in an order that complies with dependencies specified in the application blueprint.  [0022] discloses blueprint specifies a logical topology of the application to be deployed.  Blueprint generally captures the structure of an application as a collection of application components executing on virtual computing resources.  [0023-0024] discloses blueprint is assembled out of items from a catalog, which is a listing of available virtual computing resources and available application components that may Lin: [0019-0023] also discloses generating and executing series of state management operations to reach desired state.  To reach desired state, the node state driver drives the entity through a set of workflows.  Each workflow depends on the success of one or more other workflows and the current state of entity.  [0031-0032] discloses the workflow graph determines the sequence of steps to achieve desired state and captures the dependencies between the state transitions.  The workflow graph shows a number of actions to be performed and an order in which they are performed.  [0037] discloses workflow steps are configured in dependency graph which captures the dependencies between the workflow steps.  A dependency in this graph indicates that a step cannot be taken without completing the dependent workflows.). 

As per claim 4, the combination of Nagaraja and Lin discloses The method of claim 3 [See rejection to claim 3 above], wherein the relationships include a dependence relationship in which the first component depends on the existence of the second component in order for the first component to operate in a valid manner (e.g. Nagaraja: [0005-0006] discloses application blueprints specify application components installation dependencies.  [0022] discloses application generally refers to a logical deployment unit, comprised of application packages and their dependent middleware and operating systems.  [0023]  Blueprint may define Lin: [0019-0023] also discloses generating and executing series of state management operations to reach desired state.  To reach desired state, the node state driver drives the entity through a set of workflows.  Each workflow depends on the success of one or more other workflows and the current state of entity.  [0031-0032] discloses the workflow graph determines the sequence of steps to achieve desired state and captures the dependencies between the state transitions.  The workflow graph shows a number of actions to be performed and an order in which they are performed.  [0037] discloses workflow steps are configured in dependency graph which captures the dependencies between the workflow steps.  A dependency in this graph indicates that a step cannot be taken without completing the dependent workflows.). 

As per claim 5, the combination of Nagaraja and Lin discloses The method of claim 4 [See rejection to claim 4 above], wherein the particular set of commands include a first command to instantiate the first component and a second command to instantiate the second component, and wherein the particular set of commands is ordered based on the dependence relationship such that the second command precedes the first command in implementation (e.g. Nagaraja: [0023] discloses blueprint defines one or more dependencies between application components to indicate installation order of the application components.  For example, since a load balancer usually cannot be configured until a web application is up and running, developer may specify a dependency from an Apache service to an application code package.  [0025] discloses VMs retrieve and install particular software packages, the deployment director coordinates with VMs to execute tasks in an order that observes installation dependencies between VMs according to deployment plan.  developer may specify a dependency from an Apache service to an application code package.  [0055] discloses specifying one or more dependencies between application components to declare a relationship between the components.  Dependencies may be used to plan deployment of the application by defining a deployment order for application components.  For example, creating a dependency from a load balancer to a web application package because a load balancer usually cannot be configured until the web application is up and running.  The dependency indicates that the load balancer should be deployed after the deployment of the web application is completed.  Also see [0045] [Fig. 4 and related description] [0056-0057].  [0067] dependencies between application components and/or nodes can be implicitly defined in blueprint 126 via a nested or layered relationship between application components. Tasks for an application component that is a "container" for another application component are ordered within deployment plan 128 to be performed before the tasks for the other application component. For example, for a blueprint 126 having a code component (e.g., JAR web application) executing on an application server (e.g., JBoss), a nested relationship Lin: [0037] also discloses workflow steps are configured in a dependency graph which captures the dependencies between the workflow steps.  A dependency in this graph indicates that a step cannot be taken without completing the dependent workflows.). 

As per claim 9, the combination of Nagaraja and Lin discloses The method of claim 1 [See rejection to claim 1 above], wherein changing the states of ones of the set of components includes updating an operational entity from a first version to a second version (e.g. Nagaraja: [0114] discloses deployment operations updates application specific code, going from version 1.0 to version 1.1; upgrades software services of the application, such as updating to the latest version of Apache.). 

As per claim 10, the combination of Nagaraja and Lin discloses The method of claim 1 [See rejection to claim 1 above], wherein the operational scenario includes starting up a database service having a set of database servers capable of performing database transactions on behalf of users of the computer system (e.g. Nagaraja: [0004] discloses enterprise’s custom banking application that has a multi-tier architecture may use cluster of .

As per claims 11 and 12, these are medium claims having similar limitations as cited in method claims 1 and 3, respectively.  Thus, claims 11 and 12 are also rejected under the same rationale as cited in the rejection of rejected claims 1 and 3.

As per claim 13, the combination of Nagaraja and Lin discloses The medium of claim 12 [See rejection to claim 12 above], wherein the component relationships include a control relationship in which a particular controller module controls a particular operational entity (e.g. Nagaraja: [0086] In step 810, responsive to the request from VM 114.sub.1, deployment director 124 transmits the requested package that includes deployment agent 726 , and wherein generating the workflow includes: generating, based on the control relationship, a command for transitioning the particular operational entity from a first state to a second state, wherein the command is generated such that the command identifies the particular controller module for carrying out the command (e.g. Nagaraja: [0023-0024] Deployment plan generator of application director generates a deployment plan based on blueprint that includes deployment settings and an execution plan of tasks having a specified order in which virtual computing resources provisioned and application components are installed, configured and started.  [0063] application director determines a plurality of tasks to be executed to deploy each node of blueprint and each application component executing thereon.  For each node in blueprint, application director determines a task that includes a provisioning request to cloud provider to create a corresponding virtual machines or cluster of virtual machines according to the mapped cloud template and property values (e.g., number of CPUs, memory allocation) specified by catalog, blueprint, and/or deployment plan, in ascending order of priority. In the . 

As per claim 14, the combination of Nagaraja and Lin discloses The medium of claim 12 [See rejection to claim 12 above], wherein the component relationships include a host relationship in which a first component hosts a second component, wherein the operational scenario involves instantiating the first and second components, and wherein the workflow is generated based on the host relationship such that implementation of the workflow causes the first component to be instantiated before the second component (e.g. Nagaraja: [0023] discloses blueprint defines one or more dependencies between application components to indicate installation order of the application components.  For example, since a load balancer usually cannot be configured until a web application is up and running, developer may specify a dependency from an Apache service to an application code package.  [0025] discloses VMs retrieve and install particular software packages, the deployment director coordinates with VMs to execute tasks in an order that observes installation dependencies between VMs according to deployment plan.  developer may specify a dependency from an Apache service to an application code package.  [0055] discloses specifying one or more dependencies between application components to declare a relationship between the components.  Dependencies may be used to plan deployment of the application by defining a deployment order for application components.  For example, creating a dependency from a load balancer to a web application package because a load balancer usually cannot be configured until the web application is up and running.  The dependency indicates that the load balancer should be deployed after the deployment of the web Lin: [0037] also discloses workflow steps are configured in a dependency graph which captures the dependencies between the workflow steps.  A dependency in this graph indicates that a step cannot be taken without completing the dependent workflows.).

As per claim 16, Nagaraja discloses A method, comprising: executing, by a computer system, a hierarchy of components having controller modules and operational entities (e.g. Nagaraja: [Fig. 1] [0021-0025] discloses a cloud computing platform executing an application director with a topology generator, deployment plan generator and deployment director, and plurality of deployment environments running one or more VMs.), wherein the hierarchy includes an orchestrator controller module at a top level of the hierarchy that is executable to implement an operational scenario by carrying out a set of commands that correspond to a sequence of steps of the operational scenario (e.g. Nagaraja: [Fig. 1] [0022] A developer of enterprise uses an application director, which may be running in one or more VMs, to orchestrate deployment of a multi-tier application onto one of deployment environments provided by a cloud computing platform provider. As illustrated, application director includes the following software modules: a topology generator, a deployment plan generator, and a deployment director. Topology generator generates a blueprint that specifies a logical topology of the application to be deployed.  Deployment plan generator of application director generates a deployment plan based on blueprint that includes deployment settings for blueprint (e.g., virtual computing resources, cluster size, CPU, memory, networks) and an execution plan of tasks having a specified order in which virtual computing resources are provisioned and application components are installed, configured, and started.  Deployment director of application director executes deployment plan…to provision and configure VMs.  Deployment director provides each VM with a series of tasks specific to the VM.  The tasks may be scripts that are executed by VMs to install, configure, and/or start one or more application components.  Also see [Fig. 7] [0078]); and in response to receiving a request to implement a particular operational scenario to transition a target computer environment from an initial state to an end state, the orchestrator controller module generating a workflow that defines a particular set of commands to transition the target computer environment from the initial state to the end state, wherein the request does not identify the particular set of commands (e.g. Nagaraja: [Fig. 1] [0021-0022] discloses a developer/administrator of enterprise requests deployment of multi-tier application in a deployment environments of cloud computing platform provider, wherein the deployment environments comprises one or more VMs.  A developer of enterprise uses an This clearly indicates that the user request for application deployment does not include/specify any commands for configuring/transitioning deployment environment of the cloud computing platform, the request merely asks to deploy a particular application.  Furthermore, it is implied that the request to deploy desired application in deployment environment of cloud computing platform is same as request to implement an operational scenario to transition deployment environment of computing platform from initial state to end state, because deploying an application requires re-provisioning virtual computing resources of VMs and installation and configuration of application components into the deployment environment.); and implementing, by the orchestrator controller module, the particular set of commands by issuing instructions to one or more controller modules in the hierarchy of components to transition the target computer environment to the end state, including by changing states of ones of the components of the hierarchy (e.g. Nagaraja: [0006] discloses deployment plans having a series of tasks to be executed by virtual machines provisioned from a cloud computing environment.  Each VM coordinates execution of each task with a centralized deployment module to ensure that tasks are executed in an order that complies with dependencies specified in the application blueprint. [0025] discloses Deployment director of application director executes deployment plan to provision and configure VMs in a deployment environment as specified by deployment plan.  The deployment director provides each VM with a series of tasks specific to the receiving VM.  The tasks may be scripts that are executed by VMs to install, configure, and/or start one or more application components.  [0028] discloses application director executes deployment plan by providing deployment agents executing within deployment environment (e.g., on VMs 114) with local deployment plans based on deployment plan. Application director separates deployment plan into local deployment plans that include a series of tasks to be executed by a VM.  Also see [0063-0065] [0078].). 
As discussed above, Nagaraja strongly implies a request to deploy an application in deployment environment is same as request to implement an operational scenario to transition deployment environment from an initial state to an end state because it requires provisioning resources of the deployment environment and installing/configuring one or more software components in the deployment environment.  Nagaraja does not expressly disclose a particular operational scenario to transition a target computer environment from an initial state to an end state.
receiving a request to implement a particular operational scenario to transition a target computer environment from an initial state to an end state, generating a workflow that defines a particular set of commands to transition the target computer environment from the initial state to the end state, wherein the request does not identify the particular set of commands (e.g. Lin: [0006] discloses performing operations to drive the target node from a current state to a desired state to service a client request.  [0018-0020] discloses appropriate files, software packages, virtual machines, configuration setting, etc., may define the state of a node.  It may be desirable to put one or more nodes into a particular state as a result of a request by a client.  The client may request functions be performed by a cloud computing system.  The node state drivers maintain states of manageable entities such as physical machines, virtual machines, and application roles.  Given the desired state of an entity node, a node state driver is responsible for driving the entity node to reach the desired state, by generating and executing series of state management operations.  To reach from current state to the desired state, the node state driver drives the entity node through a set of one or more workflows.  [0024] discloses a user request transitions node from a current state to a desired state.  [0046-0050] [Fig. 6] discloses transitioning a target node from a current state to desired state to service client request.  [Abstract] [0052-0053] discloses state machine performs operations to drive the target node from a current state to a desired state.  As discussed above, client merely request service, node drivers or state machines actually determines the operations to drive the target node from a current state to a desired state.  Thus, the client/user request does not include/identify commands to transition the target node from a current state to a desired state.   [0031] discloses the workflow graph determines the sequence of steps to achieve desired state.  Each step in the workflow is designed to take actions and complete the actions and .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of implementing a scenario to transition a target node from its current state to a desired state as taught by Lin into Nagaraja because it would allow Nagaraja to determine an initial state of the target node and an end state for the target node based on the dependency graph to perform operations to drive the target node towards its goal efficiently (See Lin: [0006] [0038]).

As per claim 17, the combination of Nagaraja and Lin discloses The method of claim 16 [See rejection to claim 16 above], wherein the particular operational scenario involves creating an operational entity, and wherein generating the workflow includes: accessing, by the orchestrator controller module, a blueprint for the operational entity, wherein the blueprint identifies a second operational entity that is to be created in addition to the operational entity (e.g. Nagaraja: [0022-0024] discloses generating a blueprint, the blueprint may be assembled out of item from a catalog, which is a listing of virtual computing resources that may be provisioned from cloud computing platform provider and available application components that may be installed on the provisioned virtual computing resources.  Deployment plan generator of application director generates a deployment plan based on blueprint that . 

As per claim 18, the combination of Nagaraja and Lin discloses The method of claim 17 [See rejection to claim 17 above], wherein generating the workflow includes: determining, by the orchestrator controller module based on a relationship between the operational entity and the second operational entity, an order in which to create the operational entity and the second operational entity, wherein the particular set of commands are generated based on the determined order (e.g. Nagaraja: [0022-0024] discloses generating a blueprint, the blueprint may be assembled out of item from a catalog, which is a listing of virtual computing resources that may be provisioned from cloud computing platform provider and available application components that may be installed on the provisioned virtual computing resources.  Deployment plan generator of application director generates a deployment plan based on virtual machines or cluster of virtual machines according to the mapped cloud template and property values (e.g., number of CPUs, memory allocation) specified by catalog, blueprint, and/or deployment plan, in ascending order of priority. In the three-tiered application example above, application director determines a task to provision two virtual machines having CentOS 32-bit 5.6 installed (e.g., for database and load_balancer nodes) and a cluster of virtual machines having CentOS 32-bit 5.6 installed (e.g., for app_server node).  Also see [Fig. 7] [0077-0081].). 

Claims 6, 7 and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Nagaraja in view of Lin and further in view of Islam et al. (US 2017/0192772 A1) (hereinafter Islam).

As per claim 6, the combination of Nagaraja and Lin discloses The method of claim 1 [See rejection to claim 1 above], wherein the particular set of commands are defined such that the particular set of commands can be implemented in a forward order to transition the target computer environment from the first state to the second state and implemented in a backwards order to transition the target computer environment to the first state (e.g. Nagaraja: [0006] discloses deployment plan having a series of task to be executed by virtual machines, each virtual machine coordinates execution of each task with a centralized deployment module to ensure that tasks are executed in an order that complies with dependencies specified in the application blueprint.  [0023-0025] discloses VMs retrieve and install particular software packages, the deployment director coordinates with VMs to execute tasks in an order that observes installation dependencies between VMs according to deployment plan.  [0055-0058] discloses defining deployment order for the application components based on dependencies, that indicates whether deployment tasks for one item will wait to run until the task for the other items has finished.  Also see [0063-0067] [0070-0072] [0081] [0091-0092].  Lin: [0020] discloses dependency graphs goes through workflows to achieve desired state.  Each workflow depends on the success of one or more workflows.  [0024] further discloses handling dynamic changes to a current state and/or changes to desired state as a node progresses towards its goal to be able to handle a user request.  For example, a node, as it progresses through the dependency graph, may have the desired state change to accommodate some different configuration needed. However, rather than needing to re-traverse the entire dependency graph due to the change in desired state, traversal can instead move to a point needed to reach the desired state. This may include moving back to an earlier location in the dependency graph to resolve other required dependencies, and/or other appropriate actions that allow the new desired state to be achieved.  Thus, Lin discloses forward and backward order to transition the target node state.  [0031-0032] also discloses determining the sequence of steps to achieve desired state.  The workflow graph shows a number of actions to be performed and an order in which they are performed.). 
The combination of Nagaraja and Lin discloses forward execution order to transition the system to desired state and backward execution by moving back to an earlier location in the commands can be implemented in a backwards order to transition the target computer environment to the first state.
However, Islam discloses commands can be implemented in a backwards order to transition the target computer environment to the first state (e.g. Islam [0173-0174] discloses failure handling options, can automatically revert all of its changes back to their original state.  When a command causes unrecoverable error, the completed steps will be reverted in the reverse order in which they were completed to bring the system back to its original state.  [0176] It may be desirable to rollback the update and move all the servers back to the previous version.  [0115] In the event of an unrecoverable error, the rollout task will automatically revert any changes it has made, so that the servers will be returned to their original state (prior version).  Also see [0135] [0140-0141] [0146-0147].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of implementing commands to revert completed steps back in the reverse order to bring the system back to its original state as taught by Islam into Nagaraja and Lin because it would provide failure handling options and ensure that the system stays fully available while the error is diagnosed and resolved (See Islam: [0115] [0173]).

As per claim 7, the combination of Nagaraja, Lin and Islam discloses The method of claim 6 [See rejection to claim 6 above], further comprising: detecting an error in implementing the particular set of commands (e.g. Nagaraja: [0057] discloses checking the application topology defined by blueprint for errors and detecting errors.  Responsive to , the orchestrator controller module transitioning the target computer environment from a current state back to the first state according to the backwards order [0024] further discloses handling dynamic changes to a current state and/or changes to desired state as a node progresses towards its goal to be able to handle a user request.  For example, a node, as it progresses through the dependency graph, may have the desired state change to accommodate some different configuration needed. However, rather than needing to re-traverse the entire dependency graph due to the change in desired state, traversal can instead move to a point needed to reach the desired state. This may include moving back to an earlier location in the dependency graph to resolve other required dependencies, and/or other appropriate actions that allow the new desired state to be achieved.). 
Islam expressly discloses in response to detecting an error in implementing the particular set of commands, the orchestrator controller module transitioning the target computer environment from a current state back to the first state according to the backwards order (e.g. Islam [0173-0174] discloses failure handling options, can automatically revert all of its changes back to their original state.  When a command causes unrecoverable error, the completed steps will be reverted in the reverse order in which they were completed to bring the system back to its original state.  [0176] It may be desirable to rollback the update and move all the servers back to the previous version.  [0115] In the event of an unrecoverable error, the rollout task will automatically revert any changes it has made, so that the servers will be returned to their original state (prior version).  Also see [0135] [0140-0141] [0146-0147]).



Claims 8, 15 and 19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Nagaraja in view of Lin and further in view of Lee et al. (US 2019/0114200 A1) (hereinafter Lee).

As per claim 8, the combination of Nagaraja and Lin discloses The method of claim 1 [See rejection to claim 1 above], Nagaraja implies further comprising: storing the workflow to permit the operational scenario to be re-implemented without having to regenerate the workflow (e.g. Nagaraja: [0103] discloses customization of deployment plan, where user can modify deployment plan to include additional custom tasks to be executed on nodes participating in deployment and/or to modify deployment time dependencies between tasks of deployment plan.  This implies that the originally generated deployment plan can be stored and user can utilize the original deployment plan and customize it without regenerating the deployment plan.). 
As discussed above, the combination of Nagaraja and Lind implies storing and reusing the deployment plan, but does not expressly disclose storing the workflow in a database to permit the operational scenario to be re-implemented without having to regenerate the workflow.
storing, by the orchestrator controller module, the workflow in a database to permit the operational scenario to be re-implemented without having to regenerate the workflow (e.g. Lee: [0056] discloses workflow instance selection unit displays a list, in which early created workflows are stored.  A workflow a user desires to reuse may be selected among the workflows.  The selected workflow may be re-edited, or the framework may be requested to perform the selected workflow without re-editing.  Thus, earlier stored workflow may be reused to re-implement the operational scenario without re-editing the workflow.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of storing the earlier created workflow and reusing the existing workflow as taught by Lee into Nagaraja and Lin because it would allow using existing workflow that meets user’s requirement without re-editing or regenerating the workflow. This would save time and system resources required to regenerate workflows (See Lee: [0056]).

As per claim 15, this is a medium claim having similar limitations as cited in method claim 8.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 8.

As per claim 19, this is a method claim having similar limitations as cited in method claim 8.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 10,382,275 B1- “AUTOMATED INFRASTRUCTURE CONFIGURATION”  See [Fig. 1] and related description.

US 20160019043 A1 – AUTOMATIC GENERATION AND EXECUTION OF SERVER UPDATE PROCESSES: “a patch command script can be generated by the update tool that utilizes the source/destination paths, the backup path for the computing environment, and any other details from the configuration and/or patch request that may be required to automatically execute the patching process. For example, the update tool may generate a sequence of shell commands that can be executed sequentially by one or more of the computer systems involved in the patch and backup process. Part of the patching process involves generating a log file that records the commands executed and any resulting status indications provided from the computer systems affected by the patch.”

US 20170161028 A1- STATE MACHINE REPRESENTATION OF A DEVELOPMENT ENVIRONMENT DEPLOYMENT PROCESS: “The method 200 then continues to block 206, where an instruction sequence is generated, based on the determined template, to create the requested development environment. In one 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM. If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

February 22, 2022

/HIREN P PATEL/Primary Examiner, Art Unit 2196